Citation Nr: 1807108	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-25 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for diabetes mellitus, type II.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in June 2017, at which time it was remanded to provide the Veteran with a hearing.  In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record, and the case has been returned to the Board for further appellate action.

In a December 2017 rating decision, service connection was granted for bilateral upper and lower extremity peripheral neuropathy, secondary to the Veteran's service-connected diabetes.  As the Veteran has not appealed the effective dates      or ratings assigned to his service-connected bilateral upper and lower extremity peripheral neuropathy, those issues are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2017).

The Board notes that after the Veteran's claim was certified to the Board, additional VA treatment records and VA examination reports were associated with the claims.  However, a review of those records reveals no evidence relevant to the rating criteria for evaluating diabetes.  Therefore, a remand for RO consideration of that evidence in the first instance is not necessary.  See 38 C.F.R. § 19.31 (2017).
  

FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected diabetes mellitus, type II, has been manageable by restricted diet and has not required insulin, a hypoglycemic agent, or regulation of activities.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for diabetes mellitus, type II, have been met. 38  U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is         an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt
to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.       § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to Diagnostic Code 7913, a 10 percent rating is warranted for diabetes manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Id.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.  A     60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A maximum 100 percent rating is assigned for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Separate ratings are assigned for any compensable complication of the Veteran's service-connected diabetes unless they are part of the criteria used to support a total evaluation.  All noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

The criteria for rating diabetes are conjunctive and successive; each higher rating includes the same criteria as the lower rating plus distinct new criteria.  Middleton   v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  "Regulation of activities" is required for all ratings in excess of 20 percent, and is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have     been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Upon review of the record, and resolving reasonable doubt in favor of the Veteran, the Board finds that a rating of 10 percent for diabetes is warranted.

During a January 1969 VA examination, the Veteran was diagnosed with possible diabetes mellitus.  In a March 1969 rating decision, service connection was granted for diabetes, and a noncompensable rating was assigned.  

VA treatment records indicate that diabetic laboratory testing performed in March 2005 revealed a diagnosis of hyperglycemia.  A July 2006 VA treatment record notes a history of diabetes, which was controlled by diet.  A September 2008 VA treatment record shows a diagnosis of prediabetes.  February 2009 and April 2009 VA treatment records note a diagnosis of diabetes controlled by diet.  December 2011 VA treatment records indicate that the Veteran was borderline diabetic.  A May 2012 VA treatment record indicates that a neurologist, citing to the Veteran's recent A1C levels, opined that the Veteran's mild sensory peripheral neuropathy was probably due to diabetes. 

The Veteran underwent a VA examination in December 2009, during which he reported eating a diabetic diet, but denied receiving any treatment for diabetes. The examiner reviewed the Veteran's laboratory testing over the years and concluded that the Veteran did not have a current diagnosis of diabetes.

In April 2013, another VA examiner agreed that the Veteran did not have a diagnosis of diabetes.  The examiner reviewed the Veteran's laboratory testing    and noted that the Veteran had mildly elevated HgbA2C, but opined that it was    not due to impaired glucose tolerance since his two-hour blood sugar on a glucose tolerance test was normal, and he did not meet the criteria for impaired fasting glucose since all fasting blood sugars over the past 15 years were normal.  The examiner opined that the reason for the conflicting medical evidence was that the diagnosis in service was erroneous.  The examiner explained that if the Veteran   had diabetes since 1968, it would have progressed over the past 45 years and been readily apparent.  However, the record shows that the Veteran has never received any treatment for diabetes.  

The Veteran underwent another VA examination in November 2017 pursuant to his service connection claim for diabetic peripheral neuropathy.  The examiner opined that based on the Veteran's reported symptomatology and lab evidence of diabetes mellitus, type II, that the Veteran's peripheral neuropathy was related to his service-connected diabetes.  As noted above, service connection for bilateral upper and lower extremity peripheral neuropathy was subsequently granted in December 2017.

Based on the foregoing, the Board finds that the medical evidence of record is at least in equipoise as to whether the Veteran has diabetes, which is controlled by restricted diet.  Therefore, resolving reasonable doubt in favor of the Veteran, a 10 percent rating is warranted.  See Gilbert, 1 Vet. App. at 53.  The Board finds that a rating in excess of 10 percent is not warranted at any point during the period under review, as the record does not show that the Veteran has required insulin, a hypoglycemic agent, or regulation of activities.  Moreover, the record does not show any complications of diabetes other than the Veteran's service-connected peripheral neuropathy, which has been evaluated separately and is not presently before the Board.  


ORDER

A rating of 10 percent for diabetes mellitus, type II, is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


